IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-20779
                          Conference Calendar



MICHAEL ANTHONY TRUMAN,

                                           Plaintiff-Appellant,

versus

WILLIAM W. HARLEY, JR., Lieutenant;
ROBERT A. WILLIAM, Correctional Officer III,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-723
                      --------------------
                          June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Anthony Truman, Texas prisoner No. 633400, appeals

the district court’s dismissal of his civil rights complaint for

failure to exhaust administrative remedies as required by 42

U.S.C. § 1997e(a).   Truman does not dispute that he failed to

exhaust his prison administrative remedies before filing suit,

but he contends that exhaustion was not required because his

complaint sought monetary damages only.    It is obvious from the

record that Truman was required to exhaust his administrative


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-20779
                                  -2-

remedies prior to filing suit because he sought both injunctive

and monetary relief in his administrative filings and his

district court complaint.     Wright v. Hollingsworth, 201 F.3d 663,

665 (5th Cir. 2000); Underwood v. Wilson, 151 F.3d 292, 292-93

(5th Cir. 1998), cert. denied, 526 U.S. 1133 (1999).     The

district court was not required to inquire into the adequacy of

the available administrative remedies prior to dismissing the

complaint for failure to exhaust.     See § 1997e; Underwood, 151

F.3d at 294.     We reject Truman’s argument that the § 1997e

exhaustion requirement does not apply to complaints alleging

excessive force.     Wendell v. Asher, 162 F.3d 887, 888, 890-91

(5th Cir. 1998).

     AFFIRMED.